     Case 2:91-cv-00589-CJC Document 686 Filed 07/20/20 Page 1 of 4 Page ID #:7692




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                      )
11
     UNITED STATES OF AMERICA, et al.,)                Case No.: CV 91-00589-CJC
                                      )
12                                    )
              Plaintiffs,             )
13                                    )                ORDER GRANTING IN PART AND
         v.                           )                DENYING IN PART DEFENDANTS’
14                                    )                EX PARTE APPLICATION TO
                                      )                CONTINUE SUMMARY JUDGMENT
15
     SHELL OIL COMPANY, et al.,       )                HEARING
                                      )
16                                    )
              Defendants.             )
17                                    )
                                      )
18                                    )
19

20
     I.    INTRODUCTION AND BACKGROUND
21

22
           This 1991 case concerns “who must pay for cleaning up the McColl Superfund Site
23
     in Fullerton, California,” which was contaminated with hazardous waste during World
24
     War II. United States v. Shell Oil Co., 841 F. Supp. 962, 975 (C.D. Cal. 1993), aff’d, 281
25
     F.3d 812 (9th Cir. 2002), opinion withdrawn and superseded on denial of reh’g, 294 F.3d
26
     1045 (9th Cir. 2002). The United States and California sued the Oil Companies under the
27
     Comprehensive Environmental Response, Compensation, and Liability Act
28


                                                 -1-
     Case 2:91-cv-00589-CJC Document 686 Filed 07/20/20 Page 2 of 4 Page ID #:7693




 1   (“CERCLA”), alleging that they were responsible for the release of hazardous substances
 2   and should pay the cleanup costs. See id. The Oil Companies counterclaimed for breach
 3   of contract, arguing that indemnification provisions in the contracts obligated the United
 4   States to pay for the cleanup costs. See id. Those counterclaims were transferred to the
 5   Court of Federal Claims, and this case was stayed in 2007 pending the outcome of the
 6   counterclaim litigation. See id.; (Dkt. 665-2 at 2). In October 2019, after the
 7   counterclaim litigation became final, the Court lifted the stay on the United States and
 8   California’s claims. See Shell Oil Co. v. United States, 896 F.3d 1299, 1314 (Fed. Cir.
 9   2018), (Dkt. 669). In lifting the stay, the Court instructed that “[i]f Plaintiffs want the
10   Court to rule on previously-filed motions, Plaintiffs shall re-file those motions and amend
11   them to address the passage of time and potential changed facts, law, or other
12   circumstances.” (Dkt. 669 at 4.)
13

14         On July 10, 2020, the United States moved for partial summary judgment as to the
15   amount of recoverable response costs, seeking $49,861,337.62 for costs incurred from
16   July 1, 1990 through September 30, 2019. (Dkt. 680 at 15 n.11.) The motion reasserts
17   requests made in a motion for summary judgment the United States filed in 2006, and
18   also seeks additional costs incurred since the 2006 motion was filed. (Dkt. 684
19   [Opposition, hereinafter “Opp.”] at 5–6.) Before the Court is Defendants’ ex parte
20   application to continue the hearing on that motion for at least 90 days to allow the parties
21   to conduct additional limited discovery under Federal Rule of Civil Procedure 56(d), or
22   alternatively to give them extra time to file an opposition even without discovery. (Dkt.
23   682 [Application, hereinafter “App”] at 1 –2.) The United States opposes, arguing that
24   Defendants have failed to meet their burden to show that the Court should apply Rule
25   56(d), failed to show why the Court should modify the scheduling order, under which
26   discovery closed on September 8, 1992, and failed to show that ex parte relief is
27   warranted. (Opp. at 2–19.) For the following reasons, the application is GRANTED IN
28   PART AND DENIED IN PART.

                                                   -2-
     Case 2:91-cv-00589-CJC Document 686 Filed 07/20/20 Page 3 of 4 Page ID #:7694




 1   II.   LEGAL STANDARD AND DISCUSSION
 2

 3         Under Rule 56(d), a district court may continue or deny without prejudice a motion
 4   for summary judgment if the party opposing the motion “shows by affidavit or
 5   declaration that, for specified reasons, it cannot present facts essential to justify its
 6   opposition.” Fed. R. Civ. P 56(d); see Family Home & Fin. Ctr., Inc. v. Fed. Home Loan
 7   Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008). The party requesting a continuance
 8   “must identify by affidavit the specific facts that further discovery would reveal, and
 9   explain why those facts would preclude summary judgment.” Tatum v. City & Cty. of
10   San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006). In consider whether to grant a
11   motion under Rule 56(d), courts consider whether “the movant diligently pursued
12   its previous discovery opportunities, and [whether] the movant can show how
13   allowing additional discovery would have precluded summary judgment.” Qualls By &
14   Through Qualls v. Blue Cross of California, Inc., 22 F.3d 839, 844 (9th Cir. 1994)
15   (emphases removed); see Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1005 (9th Cir.
16   2002) (“The failure to conduct discovery diligently is grounds for the denial of a Rule
17   56(f) motion.”).
18

19         Defendants fail to meet their burden under Rule 56(d). Rule 56(d) generally
20   “applies in cases where parties argue that the motion for summary judgment is premature
21   because more time and further discovery are necessary to effectively file an Opposition.”
22   Vogel v. Tulaphorn Inc., 2013 WL 12166213, at *1 (C.D. Cal. Sept. 10, 2013). It is not a
23   blanket authorization to reopen discovery where the discovery cutoff has passed. Dumas
24   v. Bangi, 2014 WL 3844775, at *2 (E.D. Cal. Jan. 23, 2014) (“Rule 56(d) does not reopen
25   discovery; rather it forestalls ruling on a motion for summary judgment in cases where
26   discovery is still open and provides the prospect of defeating summary judgment.”).
27   Here, Defendants fail to show why there is good cause to reopen discovery in a case
28   where the discovery cutoff occurred nearly two decades ago. See Thommeny v.

                                                    -3-
     Case 2:91-cv-00589-CJC Document 686 Filed 07/20/20 Page 4 of 4 Page ID #:7695




 1   Paramount Pictures Corp., 2011 WL 2899340, at *2 (C.D. Cal. July 13, 2011) (“Plaintiff
 2   has not adequately shown good cause either to postpone summary judgment, or to modify
 3   the court's scheduling order to reopen discovery past the established deadline.”). Nor do
 4   Defendants present the specific facts further discovery would reveal, or explain how
 5   those specific facts would preclude summary judgment. See Tatum, 441 F.3d at 1100.
 6   Accordingly, Defendants’ request for discovery is DENIED.
 7

 8          However, the Court notes that the United States’ motion includes voluminous
 9   exhibits, charts, and declarations, and involves complex calculations regarding the nearly
10   $50 million at issue. (See Dkts. 676–77 [including 57 exhibits supporting the United
11   States’ motion for summary judgment].) Accordingly, Defendants’ request for additional
12   time to respond to the motion is GRANTED. See Slama v. City of Madera, 2012 WL
13   1067198, at *4 (E.D. Cal. Mar. 28, 2012) (denying motion under Rule 56(d) but granting
14   additional time to file an opposition).
15

16   III.   CONCLUSION
17

18          For the foregoing reasons, Defendants’ ex parte application is GRANTED IN
19   PART AND DENIED IN PART. Defendants’ opposition to the United States’ motion
20   for summary judgment shall be filed by August 10, 2020. The United States’ reply in
21   support of its motion for summary judgment shall be filed by September 7, 2020. The
22   hearing on this motion is CONTINUED to October 5, 2020 at 1:30 p.m.
23

24          DATED:       July 20, 2020
25                                                __________________________________
26                                                      CORMAC J. CARNEY
27                                                UNITED STATES DISTRICT JUDGE
28


                                                 -4-
